                              UNITED ST ATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 RONALD LAMONT SUTTON,                            )
                                                  )
                 Plaintiff,                       )
                                                  )
          V.                                      )          No. l:19-CV-212 SPM
                                )
 ST. FRANCIS MEDICAL CENTER and )
 DR. MICHAEL KEVIN HAMMOND,     )
                                )
            Defendants.         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Ronald Lamont Sutton (Missouri

inmate registration number 521309) for leave to commence this civil action without prepayment

of the filing fee. ECF No. 2. While incarcerated, plaintiff has brought more than three civil actions

in federal court that were dismissed as frivolous, malicious, or for failure to state a claim.

Accordingly, for the reasons discussed below, the Court will deny plaintiffs motion for leave to

proceed in forma pauperis and dismiss plaintiffs complaint without prejudice.

       Plaintiff is a prose litigant currently incarcerated at the Eastern Reception, Diagnostic and

Correctional Center ("ERDCC") located in Bonne Terre, Missouri. Plaintiff brings this action

pursuant to 42 U.S.C. § 1983, against St. Francis Medical Center and one of its physicians, Dr.

Michael Kevin Hammond. Plaintiffs allegations are difficult to decipher but they seem to relate

to a hospital stay at the Medical Center from January 5 to February 20, 2016, that involved care

for a back injury. Plaintiff was incarcerated at the time of the hospital stay and he seems to be

attempting to assert an Eighth Amendment deliberate indifference to his serious medical needs

claim, as relates to the care he received during that stay. Plaintiff also attempts to assert a claim
against the Medical Center for failing to adequately train and supervise its employees. For relief,

plaintiff seeks "$26 billion and 788 million dollars" in damages. ECF No. 1 at 16.

       The Prison Litigation Reform Act of 1996 ("PLRA") enacted what is commonly known as

the "three strikes" provision of28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463 , 464 (8th Cir.

2012). Under 28 U.S.C. § 1915(g), a prisoner' s ability to obtain informa pauperis status is limited

if he has filed at least three actions that have been dismissed as frivolous, malicious, or for failure

to state a claim. Section 1915(g) provides in relevant part:

               In no event shall a prisoner bring a civil action ... under this section
               if the prisoner has, on three or more prior occasions, while
               incarcerated or detained in any facility, brought an action .. . in a
               court of the United States that was dismissed on the grounds that it
               is frivolous, malicious, or fails to state a claim upon which relief
               may be granted, unless the prisoner is under imminent danger of
               serious physical injury.

28 U.S.C. § 1915(g). Prisoners who have had three previous civil lawsuits or appeals dismissed

as frivolous, malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v.

Krol, 127 F.3d 763 , 764 (8th Cir. 1997).

       Review of this Court' s files reveals that plaintiff has accumulated more than three strikes.

See Sutton v. Dunklin Cty. Jail, No. 1:09-CV-184-SNLJ (E.D. Mo. Dec. 23 , 2009) (dismissed Jan.

15, 2010, under 28 U.S.C. § 1915(e)(2)(B) for being legally frivolous and failing to state a claim

upon which relief could be granted); Sutton v. Dolan, No. 1:09-CV-185-LMB (E.D. Mo. Dec. 23,

2009) (dismissed Jan. 27, 2010, under 28 U.S.C. § 1915(e)(2)(B) for same reasons); Sutton v. State

of Mo., et al. , No. 1:18-CV-41-NCC (E.D. Mo. Feb. 20, 2018) (dismissed June 8, 2018, under 28

U.S.C. § 1915(e)(2)(B)); Sutton v. Maddox, et al., No. 4:19-CV-208-HEA (E.D. Mo. Feb. 11 ,

2019) (dismissed Aug. 15, 2019, under 28 U.S .C. § 1915(e)(2)(B)).




                                                  2
       As a result, this Court is unable to permit plaintiff to proceed in forma pauperis in this

matter unless he "is under imminent danger of serious physical injury." 28 U.S .C. § 1915(g); see

also Higgins v. Carpenter, 258 F.3d 797, 800 (8th Cir. 2001). An otherwise ineligible prisoner

must be in imminent danger at the time of filing the complaint; allegations of past imminent danger

are not sufficient to trigger the exception to§ 1915(g). Ashley v. Dilworth, 147 F.3d 715, 717 (8th

Cir. 1998).

       Plaintiff is not currently under the care of the two medical defendants nor does he allege

that he is in imminent danger of serious physical injury. All of his claims relate to past medical

treatment he received at the Medical Center in early 2016. Plaintiff has thus failed to demonstrate

that the exception to the three-strikes provision in§ 1915(g) is applicable to him. Therefore, the

Court will deny plaintiffs motion to proceed in forma pauper is and will dismiss this action without

prejudice to plaintiff refiling a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed informa pauperis

[ECF No. 2] is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to

plaintiff refiling a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order of dismissal

will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this   ~-/J. .   day of December, 2019.



                                                        STEPHEN N. i,'IMBAUG, JR.
                                                        UNITED STATES DISTRICT JUDGE

                                                        3
